 


109 HJ 50 IH: Proposing an amendment to the Constitution of the United States to abolish the Electoral College and to provide for the direct election of the President and Vice President of the United States.
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS
1st Session
H. J. RES. 50 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Ms. Zoe Lofgren of California (for herself, Ms. Woolsey, Mr. Stark, Mr. McDermott, and Mr. Serrano) introduced the following joint resolution; which was referred to the Committee on the Judiciary
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States to abolish the Electoral College and to provide for the direct election of the President and Vice President of the United States. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: 
 — 
1.The President and Vice President shall be elected by the people of the several States and the district constituting the seat of government of the United States. 
2.The voters in each State in elections for President and Vice President shall have the qualifications requisite for voters of the most populous branch of the legislature of the State, although Congress may establish uniform age qualifications. 
3.Each voter in elections for President and Vice President shall cast a single vote for two persons who have consented to the joining of their names as candidates for President and Vice President. No voter shall be prohibited from casting a vote for a candidate for President or Vice President because either candidate, or both, are inhabitants of the same State as the voter. 
4.The pair of candidates having the greatest number of votes for President and Vice President shall be elected. 
5.The times, places, and manner of holding such elections and entitlement to inclusion on the ballot shall be determined by Congress. 
6.The Congress may by law provide for the case of the death or any other disqualification of any candidate for President or Vice President before the day on which the President-elect or Vice President-elect has been chosen; and for the case of a tie in any election. 
7.This article shall take effect one year after the first day of January following ratification. . 
 
